Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6-7, 13-14 17, and 21, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2006/0218725 to Carpenter et al. 
Claims 1, 13, and 21 Carpenter discloses an apparatus comprising a child containment structure 100 comprising a bottom and a perimeter wall, wherein the bottom and perimeter wall define a child containment enclosure; and a bassinet 200 comprising an infant support surface and a surrounding wall around the infant support surface, wherein the bassinet is removably mounted to the child containment structure with the infant support surface elevated above the bottom of the child containment structure [0029]; wherein the bassinet further comprises a plurality of mounting clips defined by C clamps (226,326) on the surrounding wall, and the plurality of mounting clips hook onto a top rail of the perimeter wall of the child containment structure and suspend the bassinet within the child containment structure, such that the bassinet clamps are capable of sliding along a portion of top rail [0036].
Claims 2 and 14, Carpenter discloses the apparatus wherein the child containment structure is a playard.
Claim 3, Carpenter discloses the apparatus wherein the bassinet further comprises a plurality of mounting devices (226,326), wherein each of the plurality of mounting devices is removably coupled to the perimeter wall of the child containment structure [0029].
Claim 6, Carpenter discloses the apparatus wherein the bassinet is further mounted to the perimeter wall of the child containment structure (fig. 1 & 3).
Claims 7 and 17, Carpenter discloses the apparatus wherein the bassinet is mounted to the child containment structure via corner supports (111,411) on the bassinet, whereby the corner supports engage a corresponding corner of the interior perimeter wall of the child containment structure [0035][0050].   












Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2006/0218725 to Carpenter et al. 	
Claims 8 and 18, Carpenter discloses the apparatus and that it is well known to releasably attach a changing table to the playard [0003] and it would have been obvious for one having ordinary skill in the art at the time of the invention to employ a changing table yielding predictable results that provide an accessory to change the infants diapers.    









Claims 9-11 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2006/0218725 to Carpenter et al. in view of U.S. Pub. No. 2010/0138991 to Hartenstine et al.
Claim 9-11 and 19, Carpenter discloses the apparatus, but is silent to a portion of the bassinet disposed within the child containment structure.  Hartenstin discloses a changing table 14 being removably coupled to a perimeter wall of a child containment structure and a portion of the bassinet is disposed within the child containment structure at the same time, wherein the changing table overlies a first portion of the infant support surface of the bassinet, and wherein the changing table is inserted into the bassinet (fig. 1).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a changing table as stated above yielding predictable results that provide easy access to the infant while changing their diapers.   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-11, 13-14, and 17-19, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673